—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Rios, J.), rendered May 29, 1997, convicting him of robbery in the third degree and petit larceny (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court properly determined that the defendant failed to make a prima facie showing of discrimination in the selection of jurors under Batson v Kentucky (476 US 79; see, People v Jenkins, 84 NY2d 1001, 1003; People v Childress, 81 NY2d 263, 266; People v Gray, 243 AD2d 648).
The defendant’s present contentions that he was deprived of a fair trial by the prosecutor’s questioning of him during cross-examination, the prosecutor’s summation, and certain comments made by the court are largely unpreserved for appellate review (see, CPL 470.05 [2]; People v Sevencan, 258 AD2d 485; People v Campbell, 236 AD2d 618). In any event, no reversible error occurred.
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). O’Brien, J. P., Krausman, Florio and Feuerstein, JJ., concur.